
	
		I
		112th CONGRESS
		2d Session
		H. R. 5840
		IN THE HOUSE OF REPRESENTATIVES
		
			May 18, 2012
			Mr. Duncan of
			 Tennessee (for himself and Ms.
			 Kaptur) introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To provide for the issuance of coins to commemorate the
		  100th anniversary of the establishment of the National Park Service, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Park Service 100th
			 Anniversary Commemorative Coin Act.
		2.FindingsThe Congress finds the following:
			(1)In 1916, Congress
			 established the National Park Service as a bureau within the Department of the
			 Interior to administer America’s great national parks and monuments as a
			 unified National Park System.
			(2)From 1916 to the
			 present, the National Park System has grown from 37 park units with 6,000,000
			 acres of land in the western United States to more than 395 units with
			 84,000,000 acres of land in nearly all States and territories.
			(3)The
			 responsibilities of the National Park Service have grown to include—
				(A)managing national
			 historic trails and national scenic trails;
				(B)administering wild
			 and scenic rivers;
				(C)recognizing
			 America’s most significant historic resources through the National Register of
			 Historic Places and the National Historic Landmark program;
				(D)providing historic
			 preservation grants; and
				(E)assisting
			 communities in meeting their preservation, conservation, and recreation
			 needs.
				(4)The National Park Service Organic Act of
			 1916, which established the National Park Service, remains the preeminent law
			 guiding the management of parks and articulating the Service’s core mission,
			 to conserve the scenery and the natural and historic objects and the
			 wild life therein and to provide for the enjoyment of the same in such manner
			 and by such means as will leave them unimpaired for the enjoyment of future
			 generations.
			(5)The 100th anniversary of the National Park
			 Service in 2016 will be an occasion to celebrate a century of American vision
			 and achievement in identifying and preserving our Nation’s special places for
			 the benefit of everyone and the culmination of 100 years of accomplishment by
			 the National Park Service’s employees, partners, and volunteers. It will also
			 mark the beginning of the organization’s second century of service to the
			 American people as environmental leaders and vigilant stewards of the Nation’s
			 treasured places and stories.
			(6)Coins commemorating the 100th anniversary
			 of the National Park Service will bring national and international attention to
			 the National Park System and to the legacy Congress left in 1916 when it
			 established a Federal agency to ensure the protection of our Nation’s most
			 treasured natural and cultural resources for all time.
			(7)The proceeds from a surcharge on the sale
			 of commemorative coins will assist the financing of the needs of the National
			 Park Service’s parks and programs, helping to ensure that our Nation’s great
			 natural and cultural resources will endure for generations to come.
			3.Coin
			 specifications
			(a)DenominationsThe Secretary of the Treasury (hereafter in
			 this Act referred to as the Secretary) shall mint and issue the
			 following coins:
				(1)$5 gold
			 coinsNot more than 100,000
			 $5 coins, which shall—
					(A)weigh 8.359
			 grams;
					(B)have a diameter of
			 0.850 inches; and
					(C)contain 90 percent
			 gold and 10 percent alloy.
					(2)$1 silver
			 coinsNot more than 500,000 $1 coins, which shall—
					(A)weigh 26.73
			 grams;
					(B)have a diameter of
			 1.500 inches; and
					(C)contain 90 percent
			 silver and 10 percent copper.
					(3)Half dollar clad
			 coinsNot more than 750,000 half dollar coins, which
			 shall—
					(A)weigh 11.34
			 grams;
					(B)have a diameter of
			 1.205 inches; and
					(C)be minted to the specifications for half
			 dollar coins, contained in section 5112(b) of title 31, United States
			 Code.
					(b)Legal
			 tenderThe coins minted under this Act shall be legal tender, as
			 provided in section 5103 of title 31, United States Code.
			(c)Numismatic
			 itemsFor purposes of sections 5134 and 5136 of title 31, United
			 States Code, all coins minted under this Act shall be considered to be
			 numismatic items.
			4.Design of
			 coins
			(a)Design
			 requirements
				(1)In
			 generalThe design of the
			 coins minted under this Act shall be emblematic of the 100th anniversary of the
			 National Park Service.
				(2)Designation and
			 inscriptionsOn each coin minted under this Act there shall
			 be—
					(A)a designation of
			 the face value of the coin;
					(B)an inscription of
			 the year 2016; and
					(C)inscriptions of
			 the words Liberty, In God We Trust, United
			 States of America, and E Pluribus Unum.
					(b)SelectionThe
			 design for the coins minted under this Act shall be—
				(1)selected by the
			 Secretary after consultation with—
					(A)the National Park
			 Service;
					(B)the National Park
			 Foundation; and
					(C)the Commission of
			 Fine Arts; and
					(2)reviewed by the
			 Citizens Coinage Advisory Committee.
				5.Issuance of
			 coins
			(a)Quality of
			 coinsCoins minted under this
			 Act shall be issued in uncirculated and proof qualities.
			(b)Period for
			 issuanceThe Secretary may issue coins minted under this Act only
			 during the period beginning on January 1, 2016, and ending on December 31,
			 2016.
			6.Sale of
			 coins
			(a)Sale
			 priceThe coins issued under
			 this Act shall be sold by the Secretary at a price equal to the sum of—
				(1)the face value of
			 the coins;
				(2)the surcharge
			 provided in section 7(a) with respect to the coins; and
				(3)the cost of
			 designing and issuing the coins (including labor, materials, dies, use of
			 machinery, overhead expenses, marketing, and shipping).
				(b)Bulk
			 salesThe Secretary shall make bulk sales of the coins issued
			 under this Act at a reasonable discount.
			(c)Prepaid
			 orders
				(1)In
			 generalThe Secretary shall
			 accept prepaid orders for the coins minted under this Act before the issuance
			 of such coins.
				(2)DiscountSale
			 prices with respect to prepaid orders under paragraph (1) shall be at a
			 reasonable discount.
				7.Surcharges
			(a)In
			 generalAll sales of coins
			 minted under this Act shall include a surcharge as follows:
				(1)A
			 surcharge of $35 per coin for the $5 coin.
				(2)A
			 surcharge of $10 per coin for the $1 coin.
				(3)A
			 surcharge of $5 per coin for the half dollar coin.
				(b)Distribution
				(1)In
			 generalSubject to section 5134(f) of title 31, United States
			 Code, all surcharges which are received by the Secretary from the sale of coins
			 issued under this Act shall be promptly paid by the Secretary to the National
			 Park Foundation for projects and programs that help preserve and protect
			 resources under the stewardship of the National Park Service and promote public
			 enjoyment and appreciation of those resources.
				(2)Prohibition on
			 land acquisitionSurcharges paid to the National Park Foundation
			 pursuant to paragraph (1) may not be used for land acquisition.
				(c)AuditsThe
			 National Park Foundation shall be subject to the audit requirements of section
			 5134(f)(2) of title 31, United States Code, with regard to the amounts received
			 by the Foundation under subsection (b).
			(d)LimitationsNotwithstanding
			 subsection (a), no surcharge may be included with respect to the issuance under
			 this Act of any coin during a calendar year if, as of the time of such
			 issuance, the issuance of such coin would result in the number of commemorative
			 coin programs issued during such year to exceed the annual 2 commemorative coin
			 program issuance limitation under section 5112(m)(1) of title 31, United States
			 Code (as in effect on the date of the enactment of this Act). The Secretary of
			 the Treasury may issue guidance to carry out this subsection.
			
